12-3761
         Song v. Holder
                                                                                       BIA
                                                                                 Zagzoug, IJ
                                                                               A094 793 330
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 5th day of November, two thousand thirteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                JOSÉ A. CABRANES,
 9                PETER W. HALL,
10                     Circuit Judges.
11       _____________________________________
12
13       CHEN SONG,
14                Petitioner,
15
16                        v.                                    12-3761
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Lewis G. Hu, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Anthony W.
27                                     Norwood, Senior Litigation Counsel;
28                                     Lisa M. Damiano, Trial Attorney,
29                                     Office of Immigration Litigation,
30                                     United States Department of Justice,
31                                     Washington, D.C
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Chen Song, a native and citizen of China, seeks review

 6   of a August 27, 2012, decision of the BIA affirming the

 7   February 7, 2011, decision of an Immigration Judge (“IJ”),

 8   which denied his application for asylum, withholding of

 9   removal, and relief under the Convention Against Torture

10   (“CAT”).     In re Chen Song, No. A094 793 330 (B.I.A. Aug. 27,

11   2012), aff’g No. A094 793 330 (Immig. Ct. N.Y. City Feb. 7,

12   2011).     We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed

15   both the BIA’s and IJ’s opinions.     Yun-Zui Guan v. Gonzales,

16   432 F.3d 391, 394 (2d Cir. 2005).     The applicable standards

17   of review are well-established.     See 8 U.S.C.

18   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

19   (2d Cir. 2009).

20       For applications, like Song’s, governed by the REAL ID

21   Act, the agency may, “[c]onsidering the totality of the

22   circumstances,” base a credibility finding on an asylum

23   applicant’s “demeanor, candor, or responsiveness,” the

                                     2
 1   plausibility of his account, and inconsistencies in his

 2   statements, without regard to whether they go “to the heart

 3   of the applicant’s claim.”   See 8 U.S.C.

 4   §§ 1158(b)(1)(B)(iii), 1231(b)(3)(C); Xiu Xia Lin v.

 5   Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).    We “defer to an

 6   IJ’s credibility determination unless, from the totality of

 7   the circumstances, it is plain that no reasonable fact-

 8   finder could make such an adverse credibility ruling.”     Xiu

 9   Xia Lin, 534 F.3d at 167.

10       Here, the totality of the circumstances supports the

11   agency’s adverse credibility determination.   The agency

12   reasonably found that Song’s testimony lacked detail about

13   the content of his Christianity classes, given he had

14   attended for eight weeks but was only able to cite one

15   lesson.   Similarly, although he testified he had attended

16   church since 2007, his explanation of his faith and how it

17   affected his life was ambiguous and generalized.    While this

18   alone would likely not be sufficient to support an adverse

19   credibility finding, see Rizal v. Gonzales, 442 F.3d 84, 86

20   (2d Cir. 2006) (finding a lack of doctrinal knowledge

21   insufficient to support an adverse credibility finding),

22   together with Song’s lack of corroborating evidence and his


                                   3
 1   incredible witness, the agency’s determination was

 2   reasonable.   See Tu Lin v. Gonzales, 446 F.3d 395, 402 (2d

 3   Cir. 2006) (emphasizing that “even where an IJ relies on

 4   discrepancies or lacunae that, if taken separately, concern

 5   matters collateral or ancillary to the claim, ... the

 6   cumulative effect may nevertheless be deemed consequential

 7   by the fact-finder”).

 8       To establish he had suffered past persecution, Song

 9   offered his father’s friend as a witness.    The witness had

10   allegedly seen Song two days after his severe beating by the

11   Chinese authorities.    However, as the agency properly noted,

12   the witness’s testimony was inconsistent, as she stated that

13   she heard about the cause of Song’s problems from his

14   father, but later said Song had told her himself.

15   Similarly, her testimony was inconsistent regarding when

16   Song’s beating occurred, how long Song was detained, how he

17   was released from prison, and whether he had to pay bail.

18   The IJ determined that the witness’s testimony was not fluid

19   or responsive, but rather seemed to be memorized.    These

20   specific examples of confused and inconsistent witness

21   testimony support the adverse credibility finding.    See

22   8 U.S.C. §§ 1158(b)(1)(B)(iii).


                                    4
 1       In addition, the agency correctly determined that Song

 2   did not corroborate either his claim of past persecution or

 3   of a well-founded fear of future persecution.     See Biao Yang

 4   v. Gonzales v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

 5   (“An applicant’s failure to corroborate his or her testimony

 6   may bear on credibility, because the absence of

 7   corroboration in general makes an applicant unable to

 8   rehabilitate testimony that has already been called into

 9   question.”).   As evidence of his past persecution, Song

10   offered letters from family and friends who were interested

11   parties not subject to cross-examination.    See Matter of H-

12   L-H & Z-Y-Z, 25 I&N Dec. 209, 214-15 (BIA 2010), overruled

13   in part on other grounds by Hui Lin Huang v. Holder, 677

14 F.3d 130 (2d Cir. 2012).   He also offered two medical

15   prescriptions in place of medical records.   When questioned

16   about the records, Song stated that perhaps his medical

17   treatment occurred too long ago, and this was all he was

18   able to obtain.   The agency was not reasonably compelled to

19   accept this explanation.   See Majidi v. Gonzales, 430 F.3d
20   77, 80 (2d Cir. 2005).

21       Song also offered a brief letter from his pastor which

22   did not give any information about his church attendance,

23   and the pastor was unavailable to testify telephonically.
                                   5
 1   Even though Song had asked other church members to testify

 2   on his behalf, no one did so.       See Xiao Ji Chen v. U.S.

 3   Dep’t of Justice, 471 F.3d 315, 341 (2d Cir. 2006).

 4       Because the only evidence of a threat to Song’s life or

 5   freedom depended upon his credibility, the adverse

 6   credibility determination in this case also precludes

 7   success on his claim for withholding of removal and CAT

 8   relief.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

 9   2006).

10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot.      Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34.1(b).

18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk
20




                                     6